The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,921,049. Although the claims at issue are not identical, they are not patentably distinct from each other because:
USPN 17/173,185
USPN 10,921,049
Remarks
1. (Currently Amended) An      air vestibule unit configured to be positioned and provide access between a first room and a second room, the first room being warmer than the second room, the unit comprising: an air vestibule 



                                      



forming a passage through the unit; 

a plurality of movable barrier members                            

arranged vertically 





to reduce external air flow through the passage; 













an air moving device configured to move air into the passage; 




a temperature conditioning device configured to adjust the temperature of air moved into the passage by the air moving device; 


an external thermal sensor positioned outside of the passage and configured to measure a temperature in the first room; 

an internal thermal sensor configured to measure a temperature within the passage;   

an external humidity sensor positioned outside of the passage and configured to measure humidity in the first room; 

an internal humidity sensor configured to measure humidity within the passage; 

a system controller configured to determine a partial pressure of moisture vapor internal to the passage using the temperature and humidity measured only in the passage and a partial pressure of moisture vapor of the first room using the temperature and humidity measured only in the first room, and to increase the temperature of air moved into the passage using the temperature conditioning device if the partial pressure of moisture vapor internal to the passage is not greater less than or equal to the partial pressure of moisture vapor of the first room only.
1. A push through conditioned air vestibule unit configured to be positioned and provide access between a first room and a second room, the first room being warmer than the second room, the unit comprising: an air vestibule having a top side, a bottom side, a first lateral side, and a second lateral side, the top, bottom and first and second lateral sides 

forming a passage through the unit; 

a plurality of movable barrier members 

mounted to the top side and extending toward the bottom side, and configured 



to reduce external air flow through the passage; 

a first lateral side supply or return air duct and a second lateral side supply or return air duct, the first lateral side air duct configured to supply air to or return air from the top side from the first lateral side, the second lateral side air duct configured to bring air to the top side from the second lateral side; 

an air moving device configured to receive or supply air from the first and second lateral side return air ducts and to move air into the passage; 

a temperature conditioning device configured to adjust the temperature of air moved into the passage; 



an external thermal sensor positioned outside of the passage and configured to measure a temperature in the first room; 

an internal thermal sensor configured to measure a temperature within the passage; 

an external humidity sensor positioned outside of the passage and configured to measure humidity in the first room; 

an internal humidity sensor configured to measure humidity within the passage; 

a system controller in communication with the external and internal thermal sensors and the external and internal humidity sensors, the system controller configured to determine a partial pressure of moisture vapor internal to the passage using the temperature and humidity measured only in the passage and a partial pressure of moisture vapor of the first room using the temperature and humidity measured only in the first room, and to increase the temperature of air moved into the passage using the temperature conditioning device if the partial pressure of moisture vapor internal to the passage is not greater than or equal to the partial pressure of moisture vapor of the first room only.

The same language



















“arranged vertically” is equivalent to mounted to the top side and extending toward the bottom side.
























the addition of the limitation “by the air moving device” does not distinguish the application claim from the patent claim




















The same language


As can be seen, all of the limitations of the application claim map to limitations of the patent claim. The application thus does not claim a product that is patentably distinct from the product claimed in the patent.





















Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,921,049. Although the claims at issue are not identical, they are not patentably distinct from each other because:
USPN 17/173,185
USPN 10,921,049
Remarks
10. (Currently Amended) 
A method of controlling air condition in an air vestibule unit, the method comprising: 	providing an air vestibule defining a passage;



                                      

positioning the air vestibule between a first room and a second room, the first room being warmer than the second room, the vestibule providing access between the first and second rooms and being exposed to the first and second rooms; 
 


























determining an external partial pressure of moisture vapor external to the vestibule using only an external temperature and an external humidity in the first room;








determining a vestibule partial pressure of moisture vapor within the passage of the vestibule using a vestibule temperature and a vestibule humidity in the passage;





providing heated air to the passage with the air vestibule to increase the air temperature in the passage when the vestibule partial pressure of moisture vapor is greater than or equal to the external partial pressure of moisture vapor.


10. 

A method of controlling air condition in a conditioned air vestibule unit, the method comprising: providing a conditioned air vestibule having a heat source, a plurality of thermal sensors, a plurality of humidity sensors, and an air moving device;

positioning the vestibule between a first room and a second room, the first room being warmer than the second room, the vestibule providing access between them and being exposed to the first and second rooms;



measuring an external temperature and a vestibule temperature using the plurality of thermal sensors, the external temperature being a temperature in the first room, the vestibule temperature being a temperature within a passage of the vestibule;


measuring an external humidity and a vestibule humidity using the plurality of humidity sensors, the external humidity being a humidity in the first room, the vestibule humidity being a humidity within the passage of the vestibule; 



calculating an external partial pressure of moisture vapor external to the vestibule using the external temperature and the external humidity using the temperature and humidity measured only in the first room; 






calculating a vestibule partial pressure of moisture vapor within the passage of the vestibule using the vestibule temperature and the vestibule humidity using the temperature and humidity measured only in the passage; 



enabling the heat source to heat air provided to the air moving device to increase the vestibule temperature if the vestibule partial pressure of moisture vapor is greater than or equal to the external partial pressure of moisture vapor.



Similar language; the addition of the limitation “defining a passage” does not distinguish the application claim from the patent claim





Similar language; the addition of the amendments to the  limitations “air” in combination with “vestibule”, and “between the first and second rooms” does not distinguish the application claim from the patent claim




























the rearrangement of the limitation and the use of  “using only an external temperature and an external humidity” relative to the patents language of “using the external temperature and the external humidity using the temperature and humidity only in the first room” does not distinguish the application claim from the patent claim














As can be seen, all of the limitations of the application claim map to limitations of the patent claim. The application thus does not claim a product that is patentably distinct from the product claimed in the patent.























Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,921,049. Although the claims at issue are not identical, they are not patentably distinct from each other because:
USPN 17/173,185
USPN 10,921,049
Remarks
17. (Currently Amended) 
A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processor of a computer, cause the computer to preform steps comprising:
 controlling an air vestibule, the air vestibule being positioned between first and second rooms, the first room being warmer than the second room, the air vestibule having a passage that provides access between the first and second rooms;






measuring, with a plurality of thermal sensors, an external temperature in the first room, and a vestibule temperature within the passage;







measuring, with a plurality of humidity sensors, an external humidity in the first room, and a vestibule humidity within the passage;







determining an external partial pressure of moisture vapor in the first room using the external temperature and the external humidity only from the first room;



determining a vestibule partial pressure of moisture vapor within the passage of the vestibule using the vestibule temperature and the vestibule humidity; 



delivering heated air to the passage if the vestibule partial pressure of moisture vapor is greater than or equal to the external partial pressure of moisture vapor.



17. 

            A non-transitory computer-readable medium having instructions encoded thereon that, when executed by a processor of a computer, cause the computer to perform steps comprising: 
	controlling a vestibule, the vestibule having a heat source, a plurality of thermal sensors, a plurality of humidity sensors, a passage, and an air moving device, the vestibule being positioned and providing access between first and second rooms, the first room being warmer than the second room; 



measuring, with the plurality of thermal sensors, an external temperature and a vestibule temperature, the external temperature being a temperature in the first room, the vestibule temperature being a temperature within the passage of the vestibule; 



measuring, with the plurality of humidity sensors, an external humidity and a vestibule humidity, the external humidity being a humidity in the first room, and the vestibule humidity being a humidity within the passage of the vestibule;



calculating an external partial pressure of moisture vapor in the first room using the external temperature and the external humidity from the first room only; 



calculating a vestibule partial pressure of moisture vapor within the passage of the vestibule using the vestibule temperature and the vestibule humidity from the passage only; 


enabling the heat source to heat air provided to the air moving device if the vestibule partial pressure of moisture vapor is greater than or equal to the external partial pressure of moisture vapor.





Similar language; the addition of the limitation “the air vestibule having a passage that provides access between the first and second rooms” does not distinguish the application claim from the patent claim, as any vestibule is a passage from one side of the vestibule to the other.













Similar language; the differences in amendment do not distinguish the application claim from the patent claim. 








Similar language; the differences in amendment do not distinguish the application claim from the patent claim. 








Similar language; the differences in amendment do not distinguish the application claim from the patent claim.





Similar language; the differences in amendment do not distinguish the application claim from the patent claim.





As can be seen, all of the limitations of the application claim map to limitations of the patent claim. The application thus does not claim a product that is patentably distinct from the product claimed in the patent.





















Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation of “to increase the temperature of air moved into the passage using the temperature conditioning device if the partial pressure of moisture vapor internal to the passage is not greater less than or equal to the partial pressure of moisture vapor of the first room only”, which is unclear as to what the Applicant is claiming as the Examiner is not aware of an equation that comprises a variable of “not greater less than or equal to..”, which something to be greater than something would seem to contradict something being “greater less than” another. For examination purposes, the limitation will be understood as “greater than or equal to…”, as that is how the other two independent claims 10 and 17 recite the same limitation, without the amended word “less”. All dependent claims are thereby rejected for being dependent on a rejected claim.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762              

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762